Citation Nr: 1750567	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-18 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for Wolff-Parkinson-White syndrome.


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

G. A. Ong, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa. 

In September 2015, the Board remanded this matter for further evidentiary development. The addendum VA examination opinion having been provided, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.


FINDINGS OF FACT

1.  The Veteran does not have a current cardiac disability, to include Wolff-Parkinson-White syndrome during the period of appeal. 

2.  The record reflects that the Veteran's Wolff-Parkinson-White syndrome is a congenital defect and did not undergo a superimposed disease or injury during military service that resulted in increased disability.  


CONCLUSION OF LAW

Wolff-Parkinson-White syndrome does not manifest as a current disability and is a congenital defect that did not undergo a superimposed disease or injury during military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303(c), 3.304 (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017). The RO provided timely notice in its letter dated March 2011 that met the requirements. The notice included all criteria for service connection on a direct basis and an explanation of the Veteran's and VA's respective responsibilities to obtain relevant evidence. Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006). 

The file contains the Veteran's service personnel and treatment records, identified or submitted records of private medical care, the report of VA examination in March 2012, and an addendum VA medical opinion in December 2015. The Veteran has not identified any additional available, outstanding records pertinent to his Wolff-Parkinson-White syndrome.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with a VA examination in March 2012 and an addendum VA medical opinion dated December 2015 was associated with the file. The reports were adequate because the examiners considered and addressed the Veteran's contentions, conducted thorough examinations, reviewed the claims file, and provided sufficient supporting rationales for their opinions where necessary.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's service connection claim decided herein. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist in this case is satisfied.

The Veteran has not identified any shortcomings in fulfilling VA's duty to notify and assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016). For the aforementioned reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal. 

II. Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 CFR 3.303(b). 

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends he is entitled to service connection for Wolff-Parkinson-White syndrome. The preponderance of the evidence, however, is against a finding that a currently diagnosed disability underlies the Veteran's claims of service connection for Wolff-Parkinson-White syndrome.

The threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability, there can be no valid claim. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). The requirement in a claim of service connection of current disability "is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim." See McClain v. Nicholson, 21 Vet. App. 319 (2007).

Service treatment records document a history of cardiac complaints but do not reference a diagnosis of Wolff-Parkinson-White syndrome.   In his March 1969 enlistment examination, the Veteran endorsed a history of shortness of breath on exertion, chest pain and pressure, palpitations and pounding heart when nervous, and leg cramps.  The Veteran was noted to have normal cardiovascular functioning on clinical evaluation.  Records further indicate the Veteran reported a year and a half history of up to twice monthly episodes of paroxysmal tachycardia and palpitations in July 1970. The symptoms were regular but brief and manifested only by a feeling of throat tightness.  They occurred both while walking and at rest.  The diagnosis was possible paroxysmal arrhythmia.   Upon his separation examination in July 1973, he reiterated his history of symptoms of shortness of breath, chest pain and pressure, palpitations and pounding heart, and leg cramps. The examiner noted that there had been no diagnosis, and a chest X-ray was normal.  The examiner noted no heart abnormalities. 

Private outpatient treatment records reflect the Veteran was diagnosed with Wolff-Parkinson-White syndrome in 1987.  In 1988, the Veteran underwent bypass track ablation for the condition. The Board notes that a coronary angiogram performed during the procedure identified normal coronary arteries. Subsequent to the procedure, however, the record reflects the condition did not manifest with continued symptoms and any potential associated symptoms were categorized as noncardiac in nature. 

Records dated January 1997 indicate the Veteran endorsed dyspnea but that his treating cardiologist noted no other clinical, electrocardiographic, or echocardiographic evidence of ongoing heart disease. Normal heart sounds and clear chest were identified on cardiovascular examination with no extra sounds or murmurs. An electrocardiogram (ECG) performed during the visit showed normal sinus rhythm and an echocardiogram also yielded normal valvular function, normal left ventricular size and performance, and an estimated left ventricular ejection fraction of 60 percent. 

Subsequent private cardiology records dated December 1999 note the Veteran was doing well from a cardiac standpoint, as he was asymptomatic and denied chest discomfort or dyspnea on exertion. The Veteran further denied paroxysmal nocturnal dyspnea (PND), orthopnea, lower extremity edema, lightheadedness, dizziness, syncope episodes, diaphoresia, nausea, chills, or vomiting. An ECG and physical examination were also reported to be completely normal. 

In a follow-up evaluation in December 2002, the Veteran reported an episode of chest discomfort he had experienced eight to ten weeks prior. It was noted, however, that the symptoms were assessed as noncardiac chest pain. The Veteran endorsed no recurrence of chest discomfort since that time. The cardiologist referenced an onset of dyspnea symptoms earlier in the year, but that it was due to pneumonia. It was further noted that the Veteran experienced no sustained tachycardia since his ablation procedure. The Veteran was assessed with a history of Wolff-Parkinson-White syndrome status post ablation with no recurrent symptoms. In December 2002, the Veteran also underwent a treadmill stress test. It was noted the Veteran did not complain of any chest pain and the test results were considered normal. A subsequent gated cardiolite stress test performed that same month also yielded normal findings with no evidence of infarction or ischemia. 

The RO received the Veteran's claim for service connection for Wolfe-Parkinson- White syndrome in February 2011.  The Veteran called attention to the history of symptoms in service, diagnosis in 1987, and corrective surgery in 1988.

In March 2012, the Veteran was afforded a VA examination. The Veteran stated he experienced rapid heart rate episodes in service and endorsed continued symptoms until his diagnosis of Wolff-Parkinson-White syndrome. The Veteran acknowledged that after the ablation procedure in 1988, he did not have current issues or symptoms attributable to the condition and further denied any effects on daily or occupational activities. The examiner noted normal ECG findings and observed no abnormalities or deficiencies on cardiovascular examination, including no murmurs, rubs, clicks, or gallops. The examiner provided a detailed explanation of the nature of the defect citing material from the National Institutes of Health.  There is no evidence indicating the VA examination report is not competent or credible, and therefore it is entitled to probative weight. Nieves-Rodriguez, 22 Vet. App. at 295.

Based on the evidence of record, service connection for Wolff-Parkinson-White syndrome is not warranted in this case. As noted above, the threshold requirement for the granting of service connection is evidence of a current disability. In the absence of evidence of a current disability, in this matter a diagnosis of any cardiac disability, to include Wolff-Parkinson-White syndrome, there can be no valid claim. Brammer, 3 Vet. App. at 225. Here, the totality of the competent evidence does not reflect that the Veteran has a current diagnosis of a cardiac disability, to include Wolff-Parkinson-White syndrome, during the relevant period on appeal. Rather, the evidence shows that this condition was diagnosed many years after service in 1987 and was essentially resolved following the ablation procedure in 1988. Since that time, the Veteran's cardiologists indicated that the Veteran was asymptomatic from a cardiac standpoint and had no recurrent symptoms associated with Wolff-Parkinson-White syndrome. Furthermore, the Veteran noted to the VA examiner in March 2012 that he did not have any current issues or symptoms attributable to the condition. As such, because this condition resolved prior to the period of appeal, there is no finding of a current disability. Id.  

The Board notes that the Veteran is competent to report as to a condition within his knowledge and personal observation. Barr, 21 Vet. App. at 308-310. However, he is merely speculating as to whether he has a current diagnosis of Wolff-Parkinson-White syndrome or any other cardiac disability. As the Veteran is not shown to have appropriate medical training and expertise, he is not competent to render probative (i.e., persuasive) opinions on medical matters. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). Therefore, the Veteran's lay assertions in this regard have no probative value.

Based on evidence of record, the Board finds that the preponderance of the evidence is against a finding that a currently diagnosed disability underlies the Veteran's claims of service connection for Wolff-Parkinson-White syndrome. As there is not a current disability underlying the claim, service connection for a history of this defect is not warranted on a direct or secondary basis. Brammer, 3 Vet. App. at 225; 38 C.F.R. §§ 3.303, 3.310. 

The Board finds that the Veteran's Wolff-Parkinson-White syndrome is a congenital heart defect and did not undergo a superimposed disease or injury in active service. The Board notes that Wolff-Parkinson-White syndrome is defined as the association of paroxysmal tachycardia (or atrial fibrillation) and pre-excitation, in which the electrocardiogram displays a short P-R interval and a wide QRS complex which characteristically shows an early QRS vector (delta wave). Dorland's Illustrated Medical Dictionary, 1837 (30th Ed, 2003). 

The March 2012 VA examiner opined that the Veteran's heart manifestations were  congenital in nature and was not likely related to, or aggravated beyond its normal progression by military service. 

Pursuant to the September 2015 Board remand to clarify whether Wolff-Parkinson-
White syndrome is a congenital defect or a congenital disease, an addendum VA medical opinion was obtained in December 2015. The examiner opined that it is at least as likely as not that the Veteran's claimed heart condition, Wolff-Parkinson-White syndrome, were a congenital defect of the electrical conduction pathway in the heart. As a congenital defect, the examiner opined that the accessory electrical pathway refers to a condition not considered capable of improving or deteriorating. The examiner noted that the service treatment records were silent for clinical manifestations or symptomatology of an additional disability due to a superimposed disease or injury during military service. The examiner opined it is less likely than not that the Veteran's Wolff-Parkinson-White syndrome manifested clinical symptomatology of additional disability due to superimposed disease to injury during his military service. 

The opinions of the VA examiners are consistent with the evidence of record, are credible, and entitled to probative weight. The examiners provided sufficient supporting rationales for their opinions where necessary. Further, there are no opinions of record to the contrary. Nieves-Rodriguez, 22 Vet. App. at 295. 

Based on the evidence of record, service connection for Wolff-Parkinson-White syndrome is not warranted. While the Veteran has been diagnosed with a congenital defect, congenital defects are not a disease or injury within the meaning of applicable legislation. 38 C.F.R. §§ 3.303(c). In the absence of superimposed disease or injury, service connection may not be allowed for congenital defects, as this is not a disease or injury within the meaning of applicable legislation. Id. Thus, VA regulations specifically prohibit service connection for congenital defects unless such defect was subjected to a superimposed disease or injury. See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711) (Oct. 30, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury). As such, alternatively, service connection for Wolff-Parkinson-White syndrome cannot be granted as a matter of law. Further, there is no competent evidence showing that there is a superimposed disability on top of the Veteran's Wolff-Parkinson-White syndrome. 

Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied. 


ORDER

Entitlement to service connection for Wolff-Parkinson-White syndrome is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


